Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Remarks
	This communication has been issued in response to Applicant’s submitted arguments filed 5 July 2022.  Due to receipt and approval of Applicant’s Terminal Disclaimer filed 5 July 2022, the Double Patenting rejection has been withdrawn.  Claims 1-10 remain pending in this application.

Terminal Disclaimer
The terminal disclaimer filed on 5 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sample et al (USPG Pub No. 20070276816A1; Sample hereinafter) in view of Fuchs et al (USPG Pub No. 20070260628A1; Fuchs hereinafter).

As for Claim 1, Sample teaches, A method for determining a value indicator in a geospatial information service mediated by a geospatial information service broker, comprising: 
receiving from a second system via a communication network at a first system of the geospatial information service mediated by a geospatial information service broker, from a plurality of respondents, feedback data (see Fig. 1; see pp. [0024]; e.g., The reference of Sample provides a web based portal system for automatically discovering and binding web mapping services and integrating the services into a portal interface, allowing the system to broker access to hundreds of thousands of maps {i.e. equivalent to Applicant’s “feedback data”} from over a thousand various internet map servers {i.e. equivalent to Applicant’s “plurality of respondents”} such as NASA Blue Marble server, ArcIMS, Satellite Imagery servers, or WMS servers.  The web based portal system serves as Applicant’s “geospatial information service broker”, as it facilitates/brokers access to map information from a plurality of servers.  Users of the system can connect to a GIDB Portal interface via a thick client application resident on their computer, considered equivalent to Applicant’s “first system”) relating to: 
(1) plurality of geospatial information services mediated by a geospatial information service broker based upon geospatial data relating to at least one of natural features, constructed features and boundaries on the Earth, the geospatial data including location and characteristic data (see Fig. 1; see pp. [0017], [0024]; e.g., Sample teaches of utilizing a web based portal system for automatically discovering and binding web mapping services, where a hundreds of thousands of maps from over a thousand various internet map servers are accessed.  Paragraph [0017] teaches of a system for providing a single point access to geospatial information web services based on geospatial data. As stated within the cited paragraph [0024], “…The system can broker access to hundreds of thousands of maps from over a thousand various internet map servers such as NASA Blue Marble server, ArcIMS, Satellite Imagery servers, or WMS servers”, where the plurality of map servers contain maps having geospatial features and/or attributes, such as maps provided from “Satellite Imagery servers”), and 
(2) a geospatial information process for geospatially processing a dataset provided to each respondent of the plurality of respondents (see Fig. 1; see pp. [0028-0030]; e.g., paragraph [0028] teaches of utilizing a “Portal WMS Driver component” within the web based portal system for converting GIDB Portal map requests to WMS map requests, which are relayed to various WMS servers brokered by the GIDB Portal.  For each map server brokered by the GIDB Portal, a driver 110 is used to convert a GIDB Portal map request to the particular map server request”, therefore processing dataset information by each of the plurality of WMN servers.  According to paragraph [0029], a capabilities document advertises the particular WMS Server’s map content to the GIDB Portal user, allowing the user to select to view a particular map layer); and
each respondent of the plurality of respondents being a prior requestor of a process-dataset solution for performing the geospatial information service mediated by a geospatial information service broker (see pp. [0045]; e.g., the cited paragraph [0045] teaches of avoiding duplicate WMN servers within the portal by performing a comparison for equivalence between the newly discovered XML document tree and previously discovered WMS Server. Paragraph [0046] teaches of a “WMS Server Database” utilized for maintaining a set of HTTP URLs pointing to a unique WMS Server capabilities document on the web for future use, thus, maintaining information pertaining to previously encountered servers which provide map content).
The reference of Sample does not appear to explicitly recite the limitations, “based on the feedback data, determining a value indicator relating to a process-dataset solution based upon the geospatial data and the geospatial information process” and “transmitting via the communication network from the geospatial information service mediated by a geospatial information service broker the value indicator in association with the process-dataset solution, the process-dataset solution relating to selection of a restaurant.”
 
The reference of Fuchs recites the limitations of, “based on the feedback data, determining a value indicator relating to a process-dataset solution based upon the geospatial data and the geospatial information process” (see pp. [0041], [0082]; e.g., the reference of Fuchs serves as an enhancement to the teachings of Sample by teaching of Applicant’s “feedback data” by utilizing a system and method for providing digital map information by balancing the allowance of integration of map data from various sources in a consistent manner, as well as ensuring the best entity to support a particular data source. Multiple digital map providers are considered equivalent to Applicant’s one or more geospatial information processes, with digital map information being equivalent to Applicant’s geospatial data.  Paragraphs [0082] & [0134] teach of the utilization of a “Metadata Registry” and “Metadata”, respectively, which identifies third-party data providers, their data content, coverage areas, or quality ratings/data quality {i.e. considered equivalent to Applicant’s “value indicator” relating to a process-dataset solution”}); and 
“transmitting via the communication network from the geospatial information service mediated by a geospatial information service broker the value indicator in association with the process-dataset solution, the process-dataset solution relating to selection of a restaurant” (see pp. [0134], [0146], [0149]; e.g., the reference of Fuchs teaches of the copying or transmitting location information, such as addresses or coordinates, from a third party’s database or data source, including any third-party descriptors, Ids, or link type. The steps are completed dynamically in real-time upon a request from a user or another system to access a virtual map or map information, where one or more of a digital map provider can create the map, and preliminary information can be returned in response to the initial request, and subsequent information returned in response to more detailed requests.  As stated within previous text of paragraph [0134], information such as “data-specific relationship information, such as a restaurant location and the parking lots which are closest to that location”, can be returned in response to a request). 
The combined references of Sample and Fuchs are considered analogous art for being within the same field of endeavor, which is geospatial portals for identifying and providing geospatial map information.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the combination of review and characteristic information of at least restaurants with geospatial data from a plurality of data providers, as taught by Fuchs, with the method of Sample, in order to provide the benefits of allowing for querying accessible digital maps through a single common simple interface. (Fuchs; [0011])

As for Claim 2, Sample provides a web based portal system for automatically discovering and binding web mapping services and integrating the services into a portal interface.
Sample does not recite the limitation of, “wherein the value indicator relates to a quality of the restaurant”.
Fuchs teaches, “wherein the value indicator relates to a quality of the restaurant” (see pp. [0046], [0049]; e.g., the reference of Fuchs teaches of receiving a request for an attribute/characteristic of a restaurant, for example, by receiving a request for opening times, closest garages, and other features, equivalent to a value indicator relating to a quality of a restaurant.  As stated within rationale provided above, paragraphs [0082] & [0134] teach of the utilization of a “Metadata Registry” and “Metadata”, respectively, which identifies third-party data providers, their data content, coverage areas, or quality ratings/data quality {i.e. considered equivalent to Applicant’s “value indicator” relating to a process-dataset solution”}).
The combined references of Sample and Fuchs are considered analogous art for being within the same field of endeavor, which is geospatial portals for identifying and providing geospatial map information.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the combination of review and characteristic information of at least restaurants with geospatial data from a plurality of data providers, as taught by Fuchs, with the method of Sample, in order to provide the benefits of allowing for querying accessible digital maps through a single common simple interface. (Fuchs; [0011]) 
As for Claim 3, Sample provides a web based portal system for automatically discovering and binding web mapping services and integrating the services into a portal interface.
Sample does not recite the limitation of, “wherein the process dataset solution indicates a particular restaurant as a solution to a previously provided query”.
Fuchs teaches, “wherein the process dataset solution indicates a particular restaurant as a solution to a previously provided query” (see pp. [0043], [0150-0152]; e.g., the reference of Fuchs teaches of receiving a request for an attribute/characteristic of a restaurant, for example, by receiving a request for opening times, closest garages, and other features, equivalent to a value indicator relating to a quality of a restaurant.  Paragraph [0043] teaches that it would be desirable to place virtual map information ina a cache or otherwise to store for subsequent users, particularly when responding to many subsequent requests for the same map data, reading on Applicant’s claimed limitation.  In relation, paragraphs [0150-0152] teach of the utilization of one or more of a “file-of-reference”, which contains information in a third-party file delivered by a third-party, such as an updated list of locations and broken links to the digital map data provider, for example, as well as the removal of unneeded links and regeneration of new or broken links, thus, providing for the use and updating of links pertaining to previous queries/searches such as those regarding a previous restaurant search).
The combined references of Sample and Fuchs are considered analogous art for being within the same field of endeavor, which is geospatial portals for identifying and providing geospatial map information.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the combination of review and characteristic information of at least restaurants with geospatial data from a plurality of data providers, as taught by Fuchs, with the method of Sample, in order to provide the benefits of allowing for querying accessible digital maps through a single common simple interface. (Fuchs; [0011]) 
As for Claim 4, Sample provides a web based portal system for automatically discovering and binding web mapping services and integrating the services into a portal interface.
Sample does not recite the limitation of, “wherein the solution to the provided query is determined independently by a plurality of different process dataset solutions and provided, each with a value indicator”.
Fuchs teaches, “wherein the solution to the provided query is determined independently by a plurality of different process dataset solutions and provided, each with a value indicator” (see pp. [0093]; e.g., Paragraph [0093] further expounds on that teaching, and teaches of the integration of solutions received independently from the third-party data providers of the virtual database environment taught by Fuchs.  Automated processes or layers can package the multiple requests and responses using an overlay process, so that it appears to the end user as a single set of data. As stated within the provided example, “The virtual database environment takes care of integrating the data from each of the plurality of digital map providers 42, and third-party data providers 44, 46, 48, into a virtual database 3.  In accordance with an embodiment file-of-reference data 4 from the digital map provider is linked 52 in real-time with third-party file data 56, 58, 60, from the third-party data providers, to populate the virtual database and to dynamically respond to the user request”.  Earlier text of the cited paragraph [0085] of the Fuchs reference teaches of the utilization of at least a “virtual database” facilitating an online restaurant-search utility, where links to one or more of a plurality of data sources can provide a requesting user with a displayed map with a plurality of indicators that link different map sets to create a complex map structure in which all the map items are linked and incorporate feedback information such as restaurant information and reviews).
The combined references of Sample and Fuchs are considered analogous art for being within the same field of endeavor, which is geospatial portals for identifying and providing geospatial map information.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the combination of review and characteristic information of at least restaurants with geospatial data from a plurality of data providers, as taught by Fuchs, with the method of Sample, in order to provide the benefits of allowing for querying accessible digital maps through a single common simple interface. (Fuchs; [0011]) 
As for Claim 5, Sample provides a web based portal system for automatically discovering and binding web mapping services and integrating the services into a portal interface.
Sample does not recite the limitation of, “wherein the value indicator provided with each process-dataset solution is based on feedback collected from individual users by the first system of the geospatial information service mediated by a geospatial information service broker”.
Fuchs teaches, “wherein the value indicator provided with each process-dataset solution is based on feedback collected from individual users by the first system of the geospatial information service mediated by a geospatial information service broker” (see pp. [0085]; e.g., the cited paragraph [0085] of the Fuchs reference teaches of the utilization of at least a “virtual database” facilitating an online restaurant-search utility, where links to one or more of a plurality of data sources can provide a requesting user with a displayed map with a plurality of indicators that link different map sets to create a complex map structure in which all the map items are linked and incorporate feedback information such as restaurant information and reviews). 
The combined references of Sample and Fuchs are considered analogous art for being within the same field of endeavor, which is geospatial portals for identifying and providing geospatial map information.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the combination of review and characteristic information of at least restaurants with geospatial data from a plurality of data providers, as taught by Fuchs, with the method of Sample, in order to provide the benefits of allowing for querying accessible digital maps through a single common simple interface. (Fuchs; [0011])
As for Claim 6, Sample provides a web based portal system for automatically discovering and binding web mapping services and integrating the services into a portal interface.
Sample does not recite the limitation of, “wherein the value indicator provided with each process-dataset solution is based on feedback collected by each provider of a process-dataset solution, the feedback data provided from each provider to the first system of the geospatial information service mediated by a geospatial information service broker”.
Fuchs teaches, “wherein the value indicator provided with each process-dataset solution is based on feedback collected by each provider of a process-dataset solution, the feedback data provided from each provider to the first system of the geospatial information service mediated by a geospatial information service broker” (see pp. [0041], [0082]; e.g., the reference of Fuchs serves as an enhancement to the teachings of Sample by teaching of Applicant’s “feedback data” by utilizing a system and method for providing digital map information by balancing the allowance of integration of map data from various sources in a consistent manner, as well as ensuring the best entity to support a particular data source. Multiple digital map providers are considered equivalent to Applicant’s one or more geospatial information processes, with digital map information being equivalent to Applicant’s geospatial data.  Paragraphs [0082] & [0134] teach of the utilization of a “Metadata Registry” and “Metadata”, respectively, which identifies third-party data providers, their data content, coverage areas, or quality ratings/data quality {i.e. considered equivalent to Applicant’s “value indicator” relating to a process-dataset solution”})
The combined references of Sample and Fuchs are considered analogous art for being within the same field of endeavor, which is geospatial portals for identifying and providing geospatial map information.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the combination of review and characteristic information of at least restaurants with geospatial data from a plurality of data providers, as taught by Fuchs, with the method of Sample, in order to provide the benefits of allowing for querying accessible digital maps through a single common simple interface. (Fuchs; [0011])
As for Claim 7, Sample provides a web based portal system for automatically discovering and binding web mapping services and integrating the services into a portal interface.
Sample does not recite the limitation of, “wherein the value indicator provided in association with each process-dataset solution is based on feedback collected from individual users by the first system of the geospatial information service mediated by a geospatial information service broker”.
Fuchs teaches, “wherein the value indicator provided in association with each process-dataset solution is based on feedback collected from individual users by the first system of the geospatial information service mediated by a geospatial information service broker” (see pp. [0085]; e.g., the cited Fuchs reference teaches of the utilization of at least a “virtual database” facilitating an online restaurant-search utility, where links to one or more of a plurality of data sources can provide a requesting user with a displayed map with a plurality of indicators that link different map sets to create a complex map structure in which all the map items are linked and incorporate feedback information such as restaurant information and reviews).
The combined references of Sample and Fuchs are considered analogous art for being within the same field of endeavor, which is geospatial portals for identifying and providing geospatial map information.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the combination of review and characteristic information of at least restaurants with geospatial data from a plurality of data providers, as taught by Fuchs, with the method of Sample, in order to provide the benefits of allowing for querying accessible digital maps through a single common simple interface. (Fuchs; [0011]) 
As for Claim 8, Sample provides a web based portal system for automatically discovering and binding web mapping services and integrating the services into a portal interface.
Sample does not recite the limitation of, “wherein the value indicator provided in association with each process-dataset solution is based on feedback collected by each provider of a process-dataset solution, the feedback data provided from each provider to the first system of the geospatial information service mediated by a geospatial information service broker”.
Fuchs teaches, “wherein the value indicator provided in association with each process-dataset solution is based on feedback collected by each provider of a process-dataset solution, the feedback data provided from each provider to the first system of the geospatial information service mediated by a geospatial information service broker” (see pp. [0041], [0082]; e.g., the reference of Fuchs serves as an enhancement to the teachings of Sample by teaching of Applicant’s “feedback data” by utilizing a system and method for providing digital map information by balancing the allowance of integration of map data from various sources in a consistent manner, as well as ensuring the best entity to support a particular data source. Multiple digital map providers are considered equivalent to Applicant’s one or more geospatial information processes, with digital map information being equivalent to Applicant’s geospatial data.  Paragraphs [0082] & [0134] teach of the utilization of a “Metadata Registry” and “Metadata”, respectively, which identifies third-party data providers, their data content, coverage areas, or quality ratings/data quality {i.e. considered equivalent to Applicant’s “value indicator” relating to a process-dataset solution”}). 
The combined references of Sample and Fuchs are considered analogous art for being within the same field of endeavor, which is geospatial portals for identifying and providing geospatial map information.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the combination of review and characteristic information of at least restaurants with geospatial data from a plurality of data providers, as taught by Fuchs, with the method of Sample, in order to provide the benefits of allowing for querying accessible digital maps through a single common simple interface. (Fuchs; [0011])
As for Claim 9, Sample teaches, a method according to claim 1 comprising: 
requesting by the first system of the geospatial information service mediated by a geospatial information service broker feedback data from a user of a process-dataset solution (see Fig. 1; see pp. [0024]; e.g., The reference of Sample provides a web based portal system for automatically discovering and binding web mapping services and integrating the services into a portal interface, allowing the system to broker access to hundreds of thousands of maps {i.e. equivalent to Applicant’s “feedback data”} from over a thousand various internet map servers {i.e. equivalent to Applicant’s “plurality of respondents”} such as NASA Blue Marble server, ArcIMS, Satellite Imagery servers, or WMS servers.  The web based portal system serves as Applicant’s “geospatial information service broker”, as it facilitates/brokers access to map information from a plurality of servers.  Users of the system can connect to a GIDB Portal interface via a thick client application resident on their computer, considered equivalent to Applicant’s “first system”). 

As for Claim 10, Sample provides a web based portal system for automatically discovering and binding web mapping services and integrating the services into a portal interface.
Sample does not recite the limitation of, “a method according to claim 1 comprising: receiving a selected process-dataset solution from a list of process-dataset solutions, the list including value indicators associated with at least some process-dataset solutions”.
Fuchs teaches, a method according to claim 1 comprising: receiving a selected process-dataset solution from a list of process-dataset solutions, the list including value indicators associated with at least some process-dataset solutions (see pp. [0047]; e.g., Paragraphs [0047] & [0103] teach of receiving the identification and selection of location information/data sources, with respective map data sets being linked to respective digital map providers using an identifier known as a “file-of-reference”.  According to at least paragraphs [0150-0152] teach of a “file-of-reference”, which contains information in a third-party file delivered by a third-party, such as an updated list of locations and broken links to the digital map data provider, for example).
The combined references of Sample and Fuchs are considered analogous art for being within the same field of endeavor, which is geospatial portals for identifying and providing geospatial map information.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the combination of review and characteristic information of at least restaurants with geospatial data from a plurality of data providers, as taught by Fuchs, with the method of Sample, in order to provide the benefits of allowing for querying accessible digital maps through a single common simple interface. (Fuchs; [0011])


Response to Arguments 
Applicant's arguments and amendments, with respect to Sample and Fuch’s alleged failure to teach the subject matter of at least Claim 1 have been fully considered but are not persuasive, with further explanation provided below.  

With respect to Applicant’s argument that:
“A careful review of Sample and Fuchs establishes that no combination of the cited references reads upon Claim 1. In particular, the “ratings” of Fuchs are not disclosed to originate from “a plurality of respondents...each respondent of the plurality of respondents being a prior requestor of a process dataset solution.” In fact, there is little teaching in Fuchs relating to the term “quality rating” which might refer to anything and definitively is not related to user feedback (no such feedback being within the reference). Sample is also silent as to ratings or feedback, as correctly noted by the Office. Therefore, no combination of the references teaches each and every limitation of Claim 1. At a minimum, there is no teaching in the cited art of “receiving ... from a plurality of respondents, feedback data...”
Examiner is not persuaded and contends that the combined references of Sample and Fuchs continue to read on Applicant’s claimed limitation.  With respect to Applicant’s argument, the Fuchs reference has been combined as an enhancement to the primary Sample et al reference, where, at least within the cited paragraphs [0041] & [0134], appear to read on Applicant’s claimed limitations concerning “determining a value indicator...” and “transmitting via the communication network...”.  Paragraph [0041] teaches of providing digital information, considered equivalent to Applicant’s “feedback data”, through the utilization of a “Virtual Database System (VDB)” that allows for the integration of the entity best able to support a particular data source that retains control over that data.  The VDB delegates control and ownership for each component that will go into a final overall map product between a digital map provider and one or more third-parties.  The VDB allows for dynamic relations between digital map features and other third-party data providers.  Paragraph [0134] was cited for its teachings of the utilization of metadata information that is stored with access points and markers, and stores information about external third-party data sources that will aid in the seamless integration of the Virtual Database with application providers and data resellers.  Metadata may include information such as “data source” and “data quality”, where “data quality” is considered equivalent to Applicant’s “value indicator relating to a process-dataset solution based upon the geospatial data and the geospatial information process”, as it is a determined quality metric based on the content being provided by the at least corresponding one or more digital map provider and one or more third-parties, for example. Data-specific relationship information, such as a restaurant location, is specified by the corresponding metadata as well, reading on Applicant’s claimed limitation.



Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Islam et al (US Patent No. 8,261,307B1) teaches a wireless media content brokerage service for real time selective content provisioning.
**Midgley et al (USPG Pub No. 20050080796A1) teaches data synchronization between distributed computers.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								8/5/2022